DETAILED ACTION
Introduction
This case is being examined in art unit 3649.  Please do not hesitate to contact Examiner Michael McCullough at (571) 272-7805 if you have any questions regarding this correspondence.  
You have a shortened statutory time period for reply of 3 months from the mail date of this action, you may buy up to 3 additional months through an extension of time for a total of 6 months.  Your response will be dated when it is received by the office (not the date you mail or fax it) unless it is submitted with a proper Certificate of Mailing or Transmission under 37 CFR 1.8.  
All documents of a published application can be viewed using Public PAIR, which can be accessed at https://portal.uspto.gov/pair/PublicPair 
Documents Examined
The Substitute Specification, Abstract, and Claims filed on 9/26/2019 and the Drawings filed on 8/26/2019 are being examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 9, 16, 20, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “the first and second parts" in lines 3, 5, and 7.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if line 3 should be “first and second parts” or if “the first and second parts” are the same as the “first and second engageable portions” recited in claim 7.
Regarding claim 8, the phrase "-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "-like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  This rejection can be overcome by changing “loop-like” to “loop”.
Claims 8 and 20 contain the trademark/trade name VELCRO.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe hook and loop fastener and, accordingly, the identification/description is indefinite.  This rejection can be overcome by replacing VELCRO with hook and loop fastener.
The term "closer" in claim 9 is a relative term which renders the claim indefinite.  The term "closer" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be It is unclear what distance is “closer” or what the at least one side portion of the shoe is closer to the posterior of the shoe than (closer than the toe of the shoe?).
Claim 16 recites the limitation "said holding element" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the holding element should be “a holding element”, if “said holding element” refers to an element already claimed with a different name, or if the claim should depend from a claim that recites “a holding element” such as claim 11.
Claim 20 recites the limitation "the first and second locking elements" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if “the first and second locking elements” are the same as the first and second lock elements or if the limitation should be “first and second locking elements”.
Regarding claim 20, the phrase "knob like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  This rejection can be overcome by deleting “like” from the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boeing (US 3,456,366).
Regarding claim 1, Boeing discloses a laced shoe (Figure 3) comprising a fastener (10) comprising at least one fastening element (10), configured as an extendable connector (21, column 3 lines 21-24 and 54-56) which is by its opposite ends (22 and 23) attachable to regions of the shoe at, respectively, anterior and posterior parts of the shoe (Figure 1), such that when the shoe is worn by an individual, said at least one fastening element in desirably extended and attached state thereof properly fits the shoe to individual's foot (Figure 1).
Regarding claim 5, Boeing discloses the fastening element is a stretchable element (21, column 3 lines 21-24 and 54-56) thereby forming said extendable connector. 
Regarding claim 6, Boeing discloses the fastening element is configured as a closed loop stretchable element (Figures 1-3). 
Claims 1-5, 7-9, 13-20, 22, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho (US 2009/0038128 A1).
Regarding claim 1, Cho discloses a laced shoe (Figures 1 and 8) comprising a fastener comprising at least one fastening element (Figure 7A), configured as an extendable connector (46, Paragraph 0079 line 18) which is by its opposite ends attachable to regions of the shoe at, respectively, anterior and posterior parts of the shoe, such that when the shoe is worn by an individual, said at least one fastening element in desirably extended and attached state thereof properly fits the shoe to individual's foot (Figures 1 and 8). 
Regarding claim 2, Cho discloses said at least one fastening element is by its one end fixed to either one of the anterior and posterior parts of the shoe, and by its opposite 
Regarding claim 3, Cho discloses said fastener has one of the following configurations: (a) said at least one fastening element is by its one end fixed to or integral with the lace at the anterior part of the shoe and by the other opposite end is attachable to the region in the vicinity of the posterior part of the shoe; and (b) said fastener comprises a pair of the fastening elements (Paragraph 0065 lines 1-6), both configured as the extendable connectors (46), each being by its one end fixed to either one of the anterior and posterior parts of the shoe, and by its opposite free end being removably attachable to the respective region in the vicinity of the other of said anterior and posterior parts of the shoe (Figures 1 and 8). 
Regarding claim 4, Cho discloses said fastener comprises a pair of the fastening elements (Paragraph 0065 lines 1-6), each of the fastening elements being by its one end fixed to the lace and by the other opposite end being attachable to the respective region in the vicinity of the posterior part of the shoe (Figures 1 and 8). 
Regarding claim 7, Cho discloses comprising at least one lock assembly (48, Figure 8) associated with the at least one fastening element, respectively, said lock assembly comprising first and second engageable portions (Paragraph 0065 lines 1-6) located at, respectively, the region of the shoe and the fastening element (Figures 1 and 8). 
Regarding claim 8, Cho discloses wherein the lock assembly has one of the following configurations: (a) the first and second parts of the lock assembly comprise a hook and a loop removably engageable with one another; (b) the first and second parts of the lock assembly comprise, respectively, first and second parts (45 and 48) of a knob 
Regarding claim 9, Cho discloses wherein said at least one region is located at either one of the following: (i) is located at the posterior part of the shoe at a heel portion thereof; and (ii) is located in, respectively, at least one side portion of the shoe closer to the posterior part of the shoe (Figures 1 and 8). 
Regarding claim 13, Cho discloses a laced shoe comprising a fastener having a pair of fastening elements (Paragraph 0065 lines 1-6), each of the fastening element being configured as an extendable connector (46, Paragraph 0079 line 18) which is by its one end fixed to a lace (17, Figure 1) at an anterior part of the shoe and has its opposite free end (Figures 1, 8, and 7A), the free ends of the fastening elements of the pair comprising, respectively, first and second parts (45) of an engageable assembly (45 and 48), such that when the shoe is worn by an individual, the fastening elements are brought to their extended states while extending along opposite sides of the shoe towards a posterior part of the shoe to enable engagement of the first and second parts of the engageable assembly, thereof properly fitting the shoe to individual's foot (Figures 1 and 8). 
Regarding claim 14, Cho discloses wherein the engageable assembly has one of the following configurations: (i) has the first and second parts of a clip (Figures 1 and 8); (ii) 
Regarding claim 15, Cho discloses a pair of fixed elements (48) fixed to the shoe at opposite side portions thereof (Paragraph 0065 lines 1-6) and configured for supporting the fastening elements, respectively when in the extended states of the fastening elements (Figures 1 and 8). 
Regarding claim 16, Cho discloses wherein each of the fixed elements (48) is configured as a hook or loop  (Figure 7C) allowing the respective fastening element to pass through said holding element when in the extended state thereof. 
Regarding claim 17, Cho discloses a fastener (Figure 7A) for use with a laced shoe, the fastener comprising at least one fastening element, the fastening element being configured as a stretchable element (46, Paragraph 0079 line 18) which is by its opposite ends removably attachable to regions of the shoe at, respectively, anterior and posterior parts of the shoe (Figures 1 and 8), such that when the shoe is worn by an individual, said at least one fastening element in desirably extended and attached state thereof properly fits the shoe to individual's foot (Figures 1 and 8). 
Regarding claim 18, Cho discloses a pair of the fastening elements (Paragraph 0065 lines 1-6), each being configured as the stretchable element (46) which is by its opposite ends removably attachable to regions of the shoe at, respectively, anterior and posterior parts of the shoe, such that the fastening elements in the stretched states extend along opposite side portions of the shoe towards respective regions in a vicinity of the posterior parts of the shoe (Figures 1 and 8). 
Regarding claim 19, Cho discloses wherein the fastening element has one of the following configurations: (1) the fastening element is configured as a closed loop stretchable element; (2) the fastening element comprises first and second lock elements (45) at opposite ends of the fastening element (opposite sides of the shoe), respectively, each of said first and second lock (48) elements being configured for engaging with first and second locks located at regions on anterior and posterior parts of the shoe, respectively for removably engaging with said first and second locks (Figures 1 and 8). 
Regarding claim 20, Cho discloses wherein the fastening element comprises first and second lock elements (45) at opposite ends of the fastening element (at left and right side of shoe), respectively, each of said first and second lock elements being configured for engaging with first and second locks (48) located at regions on anterior and posterior parts of the shoe, respectively for removably engaging with said first and second locks, each of the first and second locking elements has one of the following configurations: (1) comprises a hook for engaging with a loop lock at the shoe; (2) comprises a loop for engaging with a hook lock at the shoe; (3) comprises a first part of a knob like locking assembly for engaging with the lock at the shoe being configured as a second part of the knob assembly (Figures 1 and 8); (4) comprises a Velcro portion for self-closing around a loop lock at the shoe, forming together a hook-and-loop Velcro type assembly; (5) comprises a Velcro portion for engagement with a matching Velcro lock on the shoe. 
Regarding claim 22, Cho discloses a kit comprising a laced shoe (Figures 1 and 8) and one or more fasteners, wherein the laced shoe comprises at least first and second locks located at either one or both of anterior or posterior parts of the shoe, the fastener being 
Regarding claim 23, Cho discloses a kit for use with laced shoes, the kit comprising: one or more fasteners, each configured as the fastener of any one of claims 17 to 21 (see above rejections of claims 17 to 20); one or more pairs of laces (17) for tying through eyelets at an anterior part of the shoe (Figures 1 and 8); and one or more lock assemblies (48) for attaching the fasteners to the lace and the shoe at one or more regions within a posterior part of the shoe (Figures 1 and 8).
Claims 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Veylupek (US 5,755,044).
Regarding claim 10, Veylupek discloses a laced shoe (Figure 1) comprising a fastener (52a,b) configured as an extendable connector (Figure 10 and 11a) which is attachable by its opposite ends to a lace (Figures 1 and 11a) at an anterior part of the shoe while encircling the shoe around a posterior part of the shoe (Figures 1 and 10), such that when the shoe is worn by an individual, said fastener in a desirably extended and attached state thereof properly fits the shoe to individual's foot (Figures 1 and 10). 
Regarding claim 11, Veylupek discloses a holding element (50) fixed to the shoe at the posterior part (Figure 10) of the shoe and configured for engaging with and supporting the fastening element when in the extended and attached state of the fastening elements encircling the shoe around the posterior part of the shoe (Figure 10). 
Regarding claim 12, Veylupek discloses the holding element is configured as a hook or loop  (column 5 lines 60-65) allowing the fastening element to pass through said holding element when encircling the shoe. 
Claims 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bell et al. (US 10,827,803 B2).
Regarding claim 21, Bell et al. discloses a fastener (Figures 1 and 4) for use with a shoe, the fastener being configured as an extendable connector (40) which is configured with first and second lock elements (54A and 54A1) at its opposite ends (Figure 4) for removably engaging with first and second locks (54B1 and 54B2, Figure 3), respectively at an anterior part of the shoe while encircling the shoe around a posterior part of the shoe (Figures 1-3) and, such that when the shoe is worn by an individual, said fastener in a desirably extended and attached state thereof properly fits the shoe to individual's foot (Figures 1-3). 
Regarding claim 22, Bell et al. discloses a kit comprising a laced shoe (Figure 3) and one or more fasteners, wherein the laced shoe comprises at least first and second locks (54B1 and 54B2, Figure 3) located at either one or both of anterior or posterior parts of the shoe, the fastener being configured as the fastener of any one of claims 17 to 21 (see claim 21 rejection above), and comprising first and second lock elements (54A and 54A1) configured for removable engagement with the first and second locks respectively. 
Regarding claim 23, Bell et al. discloses a kit for use with laced shoes, the kit comprising: one or more fasteners, each configured as the fastener of any one of claims 17 to 21 (see rejection of claim 21, above); one or more pairs of laces (56) for tying through eyelets (64, 70, Figure 3) at an anterior part of the shoe; and one or more lock assemblies (54B1 and 54B2, Figure 3) for attaching the fasteners to the lace and the shoe at one or more regions within a posterior part of the shoe (Figures 1-3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because they disclose similar shoe fastening systems.

Pay close attention to any time periods for response and fees set forth in the action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via mail, fax, EFS-web (registered eFilers only), or by hand to USPTO's Alexandria, Virginia Customer Service Window.  Formal replies cannot be submitted via e-mail.  Details can be found at: 
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Label each page of the reply with the application number and include page numbers.
Sign all replies, samples of acceptable and unacceptable signatures can be found at: 
http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/sigexamples_alt_text.pdf
An example of a formal reply can be found at: 
http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL MCCULLOUGH whose telephone number is (571)272-7805.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL MCCULLOUGH/Primary Examiner, Art Unit 3649